EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Van Irion on 7/21/2022.

The application has been amended as follows: 


IN THE CLAIMS:

Claim 1: Claim 1 has been DELETED in its entirety and REPLACED with the following:
 -- A modular child/pet gate that is adjustable in both the horizontal and vertical directions, comprising:
a first side section, said first side section including a first side arm, and at least one vertical nested spindle, said first side section also including at least one match-boxed top rail, and at least one match-boxed bottom rail;
a second side section, said second side section including a second side arm, and at least one vertical nested spindle, said second side section also including at least one match-boxed top rail, and at least one match-boxed bottom rail;
a gate door, said gate door including at least one vertical nested spindle, said gate door also including at least one match-boxed top rail, and at least one match-boxed bottom rail, said gate door being positioned between said first side section and said second side section; 
wherein said first side section, said second side section, and said gate door are configured to increase or decrease the vertical length of said sections and gate door in a non-quantized manner by increasing or decreasing the amount of overlap between said vertical nested spindles;
wherein said first side section, said second side section, and said gate door are configured to increase or decrease the horizontal length of said sections and gate door in a non-quantized manner by increasing or decreasing the amount of overlap between said match-boxed top rails and bottom rails;
a means to swing said gate door relative to said first and second side sections; 
a locking mechanism; and
at least one of said side arms comprising at least two approximately parallel tines extending away from said respective side section and configured to squeeze a building structure between said tines and a means to decrease distance between said tines, thereby securely attaching said side arm to said building structure. --.

Claim 3:  Claim 3 has been CANCELED and DELETED.

Claim 7, Line 1:  The phrase “The gate of claim 1 wherein” has been deleted and replaced with the phrase -- The gate of claim 16 wherein --.

Claim 9, Line 1:  The phrase “The gate of claim 1 wherein” has been deleted and replaced with the phrase -- The gate of claim 16 wherein --.

Claim 10, Line 1:  The phrase “The gate of claim 3 wherein” has been deleted and replaced with the phrase -- The gate of claim 1 wherein --.

Claim 15, Line 2:  The phrase “between said top rail and said bottom rail.” has been deleted and replaced with the phrase -- between said top rails and said bottom rails.--.


Conclusion
Claims 1-2 and 4-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634